DETAILED ACTION
The following is a Final Office Action in response to communications filed September 6, 2022.  Claims 1–2 and 8–15 are amended; and claims 3–7 are canceled. Currently, claims 1–2 and 8–15 are pending.

Response to Amendment/Argument
Applicant’s Response is sufficient to overcome the previous rejection of claims 1–15 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  As a result, the previous rejection of claims 1–15 under 35 U.S.C. 112(b) is withdrawn.
However, Applicant’s Response necessitates new grounds of rejection under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant section below.
With respect to the previous rejection of claims 1–15 under 35 U.S.C. 101, Applicant’s remarks have been fully considered but are not persuasive.
Applicant first asserts that the claims do not recite an abstract idea because the claims do not recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people.  Examiner disagrees.  As noted by Applicant, managing personal behavior or relationships or interactions between people includes “following rules or instructions”.  Here, the claims recite a series of elements for outputting instructions to a user based on change determinations, coping determinations, and recognition determinations.  As a result, the claims recite elements that are analogous to following rules or instructions.   Further, as amended, the claims additionally recite mental processes and mathematical concepts for the reasons stated below.  Therefore, Applicant’s remarks are not persuasive.
Applicant next asserts that the claims are directed to patent-eligible subject matter in view of McRO because the claims solve a technical problem using rules with specific characteristics.  Examiner disagrees.  As noted by Applicant, the pending claims address issues related to “safety at the production site”.  Examiner submits that factory safety is not a technical problem.  Instead, safety-related issues amount to no more than a business problem in a factory setting.  As a result, the claims are not analogous to the claims of McRO because the claims do not address any technical problems; and Applicant’s remarks are not persuasive.
Applicant further asserts that the claims integrate the abstract idea into a practical application under Step 2A Prong Two because the claims reflect an improvement in a technical field.  Examiner disagrees.  As noted above, factory safety is not a technical problem.  Instead, safety-related issues amount to no more than a business problem in a factory setting.  As a result, Applicant’s remarks are not persuasive.
To the extent that Applicant asserts that the rejection of record is improper because the Step 2A Prong Two analysis does not give weight to all claim elements, Examiner notes that the January 2019 Guidance expressly indicates that weight should be given to all additional elements rather than all elements.  Further, “[f]or a claim reciting a judicial exception to be eligible, the additional elements (if any) in the claim must ‘transform the nature of the claim’ into a patent-eligible application of the judicial exception.” MPEP 2104.04(II)(A)(2) (citing Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208 at 217) (emphasis added).  In view of the above, the additional elements of a claim are limited to the elements that do not recite an abstract idea under Step 2A Prong One, and the rejection of record is proper because the rejection gives weight to all additional elements under Step 2A Prong Two.
Finally, Applicant asserts that the claims include additional elements that amount to significantly more than the abstract idea under Step 2B because the claims solve a technological problem in an unconventional manner by improving work efficiency, production cost, and safety at the production site.  Examiner disagrees.  Again, as similarly noted above, improvements to work efficiency, production cost, and factory safety are not technical improvements.  Instead, the relied-upon improvements reflect no more than business improvements in a factory setting.  Further, the technical elements of the claim, including the recited processor, memory, and output device, are conventional technical elements, either alone or in combination, in view of Applicant’s Specification (see e.g., Spec. ¶¶ 23–24, 26).  As a result, Applicant’s remarks are not persuasive.
Accordingly, Applicant’s remarks are not persuasive, and the previous rejection is reasserted below.
Upon reconsideration of claim 1 in view of the references of record, the previous rejection of claims 1–14 under 35 U.S.C. 103 is withdrawn.  More particularly, Examiner submits that the prior art of record, either alone or in any combination, does not disclose the recited progression of inequalities when considered in view of the remaining claim elements.  As a result, the previous rejection of claims 1–14 under 35 U.S.C. 103 is withdrawn.
However, claim 15, which is a method claim, recites a series of contingent limitations.  Under MPEP 2111.04(II), “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  With respect to claim 15, when the first inequality is not present, no other limitations are required to be performed.  As a result, no claim elements beyond the element stating “on a condition that the first inequality is not present, an unchanged instruction is output, via an output device connected to the apparatus” have been afforded patentable weight.
Accordingly, Applicant’s remarks with respect to the previous rejection of claim 15 under 35 U.S.C. 103 are moot in view of the updated grounds of rejection presented below.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Claims 1 and 15 substantially recite “on a condition that the third inequality is not present, acquire user information and acquire instruction based on the user information and output the instruction”.  Examiner recommends amending the element to recite “on a condition that the third inequality is not present, acquire user information and acquire an instruction based on the user information and output the instruction” in order to avoid issues of clarity under 35 U.S.C. 112(b).
Claims 1 and 15 further recite “on a condition that the third inequality is present, acquire the user information and acquire a different instruction based on the user information and the change determination and output the different instruction”.  Examiner recommends amending the element to recite “on a condition that the third inequality is present, acquire the user information and acquire a different instruction based on the user information and the change recognition determination and output the different instruction” in order to avoid issues of clarity under 35 U.S.C. 112(b).
Claim 15 further recites “[a] method, for improving safety, by an apparatus including a processor and a memory, wherein acquiring, a first value”.  Examiner recommends amending the element to recite “[a] method, for improving safety, by an apparatus including a processor and a memory, wherein the method comprises: acquiring, a first value” in order to address the typographical omission. 
Finally, claim 15, which is directed to a method, recites a series of passive, inactive verbs.  More particularly, claim 15 recites “on a condition that the first inequality is not present, an unchanged instruction is output”, “on a condition that the second inequality is satisfied, the unchanged instruction is output”, “perform a change recognition determination”, “on a condition that the third inequality is not present, acquire user information and acquire instruction based on the user information and output the instruction”, and “on a condition that the third inequality is present, acquire the user information and acquire a different instruction based on the user information and the change determination and output the different instruction”.
In view of the above, Examiner recommends amending the elements to recite: 
“on a condition that the first inequality is not present, outputting an unchanged instruction 
“on a condition that the second inequality is satisfied, outputting the unchanged instruction 
“performing a change recognition determination”, 
“on a condition that the third inequality is not present, acquiring user information and acquiring an instruction based on the user information and outputting the instruction”, and 
“on a condition that the third inequality is present, acquiring the user information and acquiring a different instruction based on the user information and the change recognition determination and outputting the different instruction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–2 and 8–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “on a condition that the first inequality is not present”, “on a condition that the first inequality is present”, “on a condition that the third inequality is not present” and “on a condition that the third inequality is present”.  
Examiner submits that the elements for determining whether or not the first and third inequalities are “present” render the scope of the claims indefinite.  Applicant’s Specification does not define a presence of inequalities or indicate whether or not presence is equivalent to either a true inequality, a satisfied inequality, or any other standard of inequality. As a result, the scope of the claims is indefinite because it is unclear whether Applicant intends for the term “present” to indicate a satisfied inequality or intends to indicate an inequality that merely exists.  For purposes of examination, each element is interpreted as reciting that the inequality is either satisfied or not satisfied.  Clarification is required.
In view of the above, claims 1 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2 and 8–14, which depend from claim 1, inherit the deficiencies described above, and as a result, claims 2 and 8–14 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
As an additional matter, Examiner notes that claim 2 similarly recites that “the first inequality is present”.
Claim 10 recites “the skill level” in the element that “acquires the skill level”.  However, claim 10 previously recites “a skill level of the user” in line 3 and “a skill level” in line 6.  As a result, the scope of claim 10 is indefinite because it is unclear whether Applicant intends for the “skill level” to reference the “skill level of the user” or the “skill level” associated with the support content.  For purposes of examination, claim 10 is interpreted as reciting functionality that “acquires the skill level of the user”.
As a result, claim 10 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites “the user’s line of sight, pupil, heartbeat, and brain waves”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 12 is interpreted as reciting “the biometric information of the user includes at least one of 
As a result, claim 12 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–2 and 8–15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–2 and 8–15 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes elements reciting “acquire a first value indicating real time information on at least one of a machine and a user”; “compare the first value with change detection determination information indicating at least abnormality information, process switching and weight values of each piece of information”; “determine whether a first inequality is present”; “on a condition that the first inequality is not present, an unchanged instruction is output”; “on a condition that the first inequality is present output a change instruction receive a second value, which is an updated first value [and] determine, using the second value, if a second inequality is satisfied”; “on a condition that the second inequality is satisfied, the unchanged instruction is output”; “on a condition that the second inequality is not satisfied, perform a change recognition determination to determine if a third inequality is present using change recognition determination information indicating a change recognition determination algorithm”; “on a condition that the third inequality is not present, acquire user information and acquire instruction based on the user information and output the instruction”; and “on a condition that the third inequality is present, acquire the user information and acquire a different instruction based on the user information and the change determination and output the different instruction”.
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions because the elements describe a process for providing work support instructions to a worker based on determining when a change occurs, when a worker is coping with a chance, and when a worker recognizes a work change.  Additionally, the recited comparison and determination elements recite mental processes and mathematical concepts because the elements recite observations or evaluations that could be practically performed in the mind and mathematical relationships and calculations associated with inequalities.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 15 includes substantially similar limitations to those included with respect to claim 1.  As a result, claim 15 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2 and 8–14 further describe the process for providing work support content to a worker based on determining when a change occurs, when a worker is coping with a chance, and when a worker recognizes a work change and recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions, mental processes, and/or mathematical concepts for the same reasons as stated above with respect to claim 1.  As a result, claims 2 and 8–14 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include a processor, a memory, and an output device.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 15 includes substantially similar limitations to those included with respect to claim 1.  Claim 15 does not include any additional elements beyond those recited with respect to claim 1.  As a result, claim 15 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Similarly, claims 2 and 8–14 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2 and 8–14 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include a processor, a memory, and an output device.  The additional elements do not amount to significantly more than the abstract idea because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, independent claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 15 includes substantially similar limitations to those included with respect to claim 1.  Claim 15 does not include any additional elements beyond those recited with respect to claim 1.  As a result, claim 15 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Similarly, claims 2 and 8–14 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2 and 8–14 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–2 and 8–15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over OSAWA et al. (U.S. 2018/0374026) in view of AIO et al (U.S. 2020/0334477).
Claim 15:  Osawa discloses a method, for improving safety, by an apparatus including a processor and a memory (See FIG. 18), wherein 
acquiring a first value indicating real time information on at least one of a machine and a user (See paragraphs 50 and 54–55, wherein worker motion and voice information values are obtained); 
comparing the first value with change detection determination information indicating at least abnormality information and process switching (See paragraphs 54–55 and 78, wherein voice values, including completion and abnormality values are compared to work completion requirement values); 
determining whether a first inequality is present (See paragraphs 50 and 54–55, wherein a completion determination is made based upon the comparison), 
on a condition that the first inequality is not present, an unchanged instruction is output, via an output device connected to the apparatus (See FIG. 5–6 and paragraphs 56–60, wherein change information is output only upon completion).  Osawa does not expressly disclose the remaining claim elements.
AIO discloses comparing the first value with change detection determination information indicating at least abnormality information, process switching and weight values of each piece of information (See paragraphs 107–108, wherein state values are compared to state estimation values according to position abnormalities, process changes, and associated weights).
Osawa discloses a system directed to providing work assistance based on monitoring the worker and the work environment.  Similarly, AIO discloses a system directed to monitoring the state of a user.  Each reference discloses monitoring the state of a user.  The technique of utilizing change detection weight values is applicable to the system of Osawa as they each share characteristics and capabilities; namely, they are directed to monitoring the state of a user.
One of ordinary skill in the art would have recognized that applying the known technique of AIO would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of AIO to the teachings of Osawa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate user state monitoring into similar systems.  Further, applying change detection weight values to Osawa would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Examiner notes that the elements for “on a condition that the first inequality is present outputting a change instruction, receiving a second value, which is an updated first value, determining, using the second value, if a second inequality is satisfied on a condition that the second inequality is satisfied, the unchanged instruction is output; and on a condition that the second inequality is not satisfied, perform a change recognition determination to determine if a third inequality is present using change recognition determination information indicating a change recognition determination algorithm, on a condition that the third inequality is not present, acquire user information and acquire instruction based on the user information and output the instruction, and on a condition that the third inequality is present, acquire the user information and acquire a different instruction based on the user information and the change determination and output the different instruction,” have been afforded limited patentable weight in view of MPEP 2111.04(II) because the elements are contingent and not required to be performed.
More particularly, MPEP 2111.04(II) sets forth that, “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  As a result, the elements above have been afforded limited patentable weight because the elements are not required to be performed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623